                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID MCDONALD,                                   Case No. 17-cv-04915-HSG
                                   8                       Plaintiff,                      ORDER GRANTING MOTION FOR
                                                                                           FINAL APPROVAL OF CLASS
                                   9               v.                                      ACTION SETTLEMENT; GRANTING
                                                                                           MOTION FOR ATTORNEYS’ FEES
                                  10     CP OPCO, LLC, et al.,                             AND COSTS; GRANTING IN PART
                                                                                           MOTION FOR CLASS
                                  11                       Defendants.                     REPRESENTATIVE SERVICE
                                                                                           AWARD
                                  12
Northern District of California
 United States District Court




                                                                                           Re: Dkt. Nos. 126, 130, 132
                                  13

                                  14          Currently before the Court are Plaintiff David McDonald’s unopposed motions for final

                                  15   approval of class action settlement, Dkt. No. 132 (“FA Mot.”); attorneys’ fees and costs, Dkt. No.

                                  16   126 (“Fees Mot.”); and class representative service award (“SA Mot.”), Dkt. No. 130. The Court

                                  17   held a hearing on the motions on May 9, 2019. For the reasons stated below, the Court GRANTS

                                  18   all three motions but reduces the requested class representative service award.

                                  19     I.   BACKGROUND
                                  20          A.        Factual Allegations
                                  21          Plaintiff David McDonald alleged that he was a former employee of the following entities,

                                  22   all of which were initially named as defendants: CP OpCo, LLC (doing business as Classic Party

                                  23   Rentals, or “Classic”); Insperity PEO Services, L.P. (“Insperity”); and Apollo Global

                                  24   Management, LLC; Apollo Centre Street Partnership, L.P.; Apollo Franklin Partnership, L.P.;

                                  25   Apollo Credit Opportunity Fund III AIV I LP; Apollo SK Strategic Investments, L.P.; Apollo

                                  26   Special Opportunities Managed Account, L.P.; and Apollo Zeus Strategic Investments, L.P. (the

                                  27

                                  28
                                   1   “Apollo Defendants” and, collectively with Insperity, “Defendants”).1 See Second Amended

                                   2   Complaint (“SAC”), Dkt. No. 50 ¶ 1. According to Plaintiff, Classic was an event rental

                                   3   company, Insperity operated Classic’s human resources department, and the Apollo Defendants

                                   4   were Classic’s parent companies. Id. ¶¶ 20–28.

                                   5           Plaintiff alleged that he worked as a full-time employee at Classic’s location in

                                   6   Burlingame, California, along with approximately 135 other full-time employees. Id. ¶¶ 32, 34.

                                   7   In addition to Burlingame, Classic had other California locations in Carpinteria, El Segundo, Los

                                   8   Angeles, Modesto, Napa, Sacramento, San Diego, San Jose, Santa Ana, and Thousand Palms. Id.

                                   9   ¶ 29. Each of these California locations employed at least 75 people. Id. ¶ 31.

                                  10           Plaintiff had worked for Classic for approximately 18 months when Bright Event Rentals,

                                  11   LLC (“Bright”) acquired Classic on July 11, 2017. Id. ¶¶ 33, 37–38. Prior to the transaction,

                                  12   Plaintiff received assurances that his job was not at risk, despite the possible sale of the business.
Northern District of California
 United States District Court




                                  13   Id. ¶ 35. On July 10, 2017, Classic’s general manager for the Burlingame location announced to

                                  14   the staff members who were physically present that they were terminated, effective July 11. Id. ¶

                                  15   39. Employees who were not physically present learned of their termination when they came to

                                  16   work on July 11. Id. ¶ 40. Bright hired some former Classic employees, but Plaintiff was not

                                  17   among those re-hired by Bright. Id. ¶¶ 43–44. Employees at Classic’s other California locations

                                  18   “showed up to work on or around July 10, 2017 and found their facilities locked” and were

                                  19   notified by Defendants that they had been terminated, effective immediately. Id. ¶ 45.

                                  20           Later that same week, Plaintiff received a letter from Insperity, “notifying him that his

                                  21   employment with Defendant Classic and Defendant Insperity was terminated on July 11, 2017.”

                                  22   Id. ¶ 46.2 Plaintiff alleged that Defendants did not provide notice of the layoffs to their employees

                                  23   prior to July 10, id. ¶ 38, and did not provide the relevant state, county, or city entities with at least

                                  24   60 days’ notice of the closures of the California locations, id. ¶ 48.

                                  25

                                  26
                                       1
                                  27     Classic is not a party to the settlement agreement because it is defunct and the Clerk entered
                                       default against it on October 23, 2017. See Dkt. No. 29.
                                       2
                                  28     The exhibit Plaintiff references in the SAC is attached to the First Amended Complaint, Dkt. No.
                                       13, as Exhibit A, but is not attached to the SAC.
                                                                                          2
                                              B.    Procedural Background
                                   1
                                              Plaintiff filed his initial complaint on August 23, 2017, Dkt. No. 1, and his First Amended
                                   2
                                       Complaint on September 14, Dkt. No. 13. On October 23, the clerk entered default against
                                   3
                                       Classic. Dkt. No. 29. Plaintiff filed the Second Amended Complaint on November 27. Dkt. No.
                                   4
                                       50.
                                   5
                                              Plaintiff brought suit on behalf of the following putative class: “All persons who were
                                   6
                                       employed by Defendants, at any of Defendant Classic’s California locations and who were
                                   7
                                       terminated pursuant to a mass layoff or termination (as those terms are defined in California Labor
                                   8
                                       Code Section 1400), or a mass layoff or plant closing (as those terms are defined in the Federal
                                   9
                                       WARN Act) by Defendants on or around July 11, 2017 . . . .” SAC ¶ 49. He alleged three causes
                                  10
                                       of action: (1) failure to provide timely written notice of a mass layoff or plant closing, in violation
                                  11
                                       of the Federal WARN Act, 29 U.S.C. § 2101, et seq.; (2) failure to provide timely written notice
                                  12
Northern District of California




                                       of mass layoffs, in violation of California Labor Code § 1400, et seq.; and (3) violation of
 United States District Court




                                  13
                                       California’s Unfair Competition Law, California Business and Professions Code § 17200, et seq.
                                  14
                                       See SAC ¶¶ 51–78.
                                  15
                                              The parties engaged in a magistrate judge settlement conference in May 2018, at which
                                  16
                                       they reached a settlement agreement. See Dkt. Nos. 95, 96. Plaintiff moved for preliminary
                                  17
                                       approval of the class action settlement on August 9, 2018, Dkt. No. 105, which the Court granted
                                  18
                                       on January 28, 2019, Dkt. No. 119.
                                  19
                                              Plaintiff moved for attorneys’ fees and costs, see Fees Mot., and for approval of a class
                                  20
                                       representative service award on March 18, see SA Mot., and for final approval on April 22, see FA
                                  21
                                       Mot.
                                  22
                                              C.    Settlement Agreement
                                  23
                                              The parties submitted a class action settlement agreement as part of their motion for
                                  24
                                       preliminary approval, which the Court granted. See Stipulation of Settlement (“Settlement”), Dkt.
                                  25
                                       No. 105-2. The key terms are as follows:
                                  26
                                              Settlement Class: The proposed settlement class consists of “all persons who were
                                  27
                                       employed by CP OpCo dba Classic Party Rentals at a Covered Location (that is, San Diego, Santa
                                  28
                                                                                          3
                                   1   Ana/Orange County, Culver City/Inglewood (Hillcrest Blvd.), El Segundo, Burlingame/San

                                   2   Francisco, Compton, Modesto, Napa, San Jose, and Thousand Palms/Palm Desert) in California

                                   3   and who were terminated from their employment with CP OpCo dba Classic Party Rentals on or

                                   4   around July 11, 2017.” Settlement ¶ II.F. Plaintiff estimates this class to consist of 1,039 people.

                                   5   FA Mot. at 5.

                                   6           Release: Class members agree to release “all causes of action that were alleged or

                                   7   reasonably could have been alleged in the Second Amended Complaint based on the facts, legal

                                   8   theories, allegations, or causes of action contained therein concerning: (a) violation of the

                                   9   California or federal WARN Acts; (b) unfair business practices based on the afore-referenced

                                  10   claims; (c) any other claims or penalties under the statutes pleaded in the Action based on the

                                  11   afore-referenced claims; and (d) all damages, penalties, interest, and other amounts recoverable

                                  12   under California and federal law based on the afore-referenced claims, to the extent permissible,
Northern District of California
 United States District Court




                                  13   including but not limited to the California Labor Code, as to the facts alleged in the Action.”

                                  14   Settlement ¶ II.II.

                                  15           Settlement Fund: $3 million, non-reversionary, funded by Insperity and the Apollo

                                  16   Defendants, with $2.06 million available for class member settlement payments. FA Mot. at 4–5.

                                  17   Counsel estimates that the average individual settlement payment will be $1,983. FA Mot. at 6.

                                  18           Allocation Plan: The settlement allocates 75% of the net settlement fund to class members

                                  19   who were not rehired within one month of termination and the remaining 25% of the fund to those

                                  20   employees who were rehired within one month. Settlement ¶ III.M.2(a)–(c). Individual payments

                                  21   will be allocated 50% to back wages and 50% to interest and penalties. Settlement ¶ III.M.2(f).

                                  22   Class members will be automatically mailed a settlement check, without needing to submit a

                                  23   claim. Settlement ¶ III.M.2(g). Payments intended for class members who do not cash their

                                  24   settlement checks within 90 days will be re-distributed to those who cashed their settlement

                                  25   checks. Settlement ¶ III.M.2(g). If less than $30,000 remains in the fund after the initial

                                  26   distribution, the residual will be donated to Legal Aid at Work as a cy pres recipient. Settlement ¶

                                  27   III.M.2(h).

                                  28           Attorneys’ Fees and Costs; Administration: Class counsel were permitted to seek up to
                                                                                         4
                                   1   30% of the $3 million settlement fund for attorneys’ fees as well as actual litigation expenses

                                   2   incurred up to $15,000. Settlement ¶ III.M.4. The settlement was not contingent upon these fees

                                   3   being granted. Id. Class counsel separately agreed with Defendants to request no more than their

                                   4   lodestar. Declaration of Eileen B. Goldsmith (“Goldsmith Decl.”), Dkt. No. 105-1 ¶ 36. The

                                   5   parties selected a settlement administrator, which agreed to cap its costs at $15,000. Settlement ¶¶

                                   6   III.OO–NN.

                                   7          Class Representative Award: The settlement allowed for an incentive award of up to

                                   8   $15,000 to McDonald but was not contingent upon this award being granted. Settlement ¶¶ III.D,

                                   9   III.M.3.

                                  10    II.   MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                  11          A.    Class Certification
                                  12          Final approval of a class action settlement requires, as a threshold, an assessment of
Northern District of California
 United States District Court




                                  13   whether the class satisfies the requirements of Federal Rules of Civil Procedure 23(a) and

                                  14   (b). Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019, 1022 (9th Cir. 1998). Because no facts that

                                  15   would affect these requirements have changed since the Court preliminarily approved the class on

                                  16   January 28, 2019, this order incorporates by reference its prior analysis under Rules

                                  17   23(a) and (b) as set forth in the order granting preliminary approval. See Dkt. No. 119 at 5–9. The

                                  18   Court affirms its previous findings and certifies the settlement class.

                                  19          B.    The Settlement
                                  20          “The claims, issues, or defenses of a certified class may be settled . . . only with the court’s

                                  21   approval.” Fed. R. Civ. P. 23(e). The Court may finally approve a class settlement “only after a

                                  22   hearing and on finding that it is fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2); Hanlon,

                                  23   150 F.3d at 1025. To assess whether a proposed settlement comports with Rule 23(e), courts

                                  24   should consider the following factors:

                                  25                  the strength of the plaintiff’s case; the risk, expense, complexity, and
                                                      likely duration of further litigation; the risk of maintaining class
                                  26                  action status throughout the trial; the amount offered in settlement;
                                                      the extent of discovery completed and the stage of the proceedings;
                                  27                  the experience and views of counsel; the presence of a governmental
                                                      participant; and the reaction of the class members to the proposed
                                  28                  settlement.
                                                                                         5
                                   1   Hanlon, 150 F.3d at 1025 (the “Hanlon factors”). No single factor is the “most significant,”

                                   2   Officers for Justice v. Civ. Serv. Comm’n of City & Cnty. of S.F., 688 F.2d 615, 625 (9th Cir.

                                   3   1982), and “the decision to approve or reject a settlement is committed to the sound discretion of

                                   4   the trial judge,” Hanlon, 150 F.3d at 1026. In addition, “[a]dequate notice is critical to court

                                   5   approval of a class settlement under Rule 23(e).” Hanlon, 150 F.3d at 1025. The Court begins

                                   6   with the adequacy of notice before turning to whether the settlement itself is fair, reasonable, and

                                   7   adequate.

                                   8               i.   Adequacy of Class Notice
                                   9          Under Federal Rule of Civil Procedure 23(e), the Court “must direct notice in a reasonable

                                  10   manner to all class members who would be bound by the proposal.” Fed. R. Civ. P. 23(e)(1). The

                                  11   Court must direct “the best notice that is practicable under the circumstances, including individual

                                  12   notice to all members who can be identified through reasonable effort.” Fed. R. Civ. P.
Northern District of California
 United States District Court




                                  13   23(c)(2)(B). The notice must “clearly and concisely state in plain, easily understood language” the

                                  14   nature of the action, the class definition, and the class members’ right to exclude themselves from

                                  15   the class. Fed. R. Civ. P. 23(c)(2)(B). Although Rule 23 requires that reasonable efforts be made

                                  16   to reach all class members, it does not require that each class member actually receive notice. See

                                  17   Silber v. Mabon, 18 F.3d 1449, 1454 (9th Cir. 1994) (noting that the standard for class notice is

                                  18   “best practicable” notice, not “actually received” notice).

                                  19          The Court finds that the notice plan previously approved by the Court was implemented

                                  20   and complies with Rule 23(c)(2)(B). The settlement administrator mailed the class notice to

                                  21   putative class members, attempted to find updated addresses for class members whose notices

                                  22   were returned undelivered, and re-mailed those notices. See FA Mot. at 7–8. Only nine of the

                                  23   1,039 notices were ultimately deemed undeliverable. See Dkt. No. 132-2 ¶ 9. The administrator

                                  24   also established a website and toll-free number for putative class members who had questions

                                  25   about the settlement. FA Mot. at 8. The administrator received one request for exclusion and no

                                  26   objections. See Dkt. No. 132-2 ¶ 10–11. In light of these facts, the Court finds that the parties

                                  27   have sufficiently provided the best practicable notice to the class members.

                                  28
                                                                                         6
                                                  ii.   Fairness, Adequacy, and Reasonableness of Settlement
                                   1
                                              Having found the notice procedures adequate under Rule 23(e), the Court next considers
                                   2
                                       whether the entire settlement comports with Rule 23(e).
                                   3
                                                        a. Strength of Plaintiff’s Case; Risk, Expense, Complexity, and Likely
                                   4                       Duration of Continued Litigation; and Risks of Maintaining Class Action
                                                           Status
                                   5
                                              Approval of a class settlement is appropriate when plaintiffs must overcome significant
                                   6
                                       barriers to make their case. Chun-Hoon v. McKee Foods Corp., 716 F. Supp. 2d 848, 851 (N.D.
                                   7
                                       Cal. 2010). Courts “may presume that through negotiation, the Parties . . . arrived at a reasonable
                                   8
                                       range of settlement by considering Plaintiff’s likelihood of recovery.” Garner v. State Farm Mut.
                                   9
                                       Auto. Ins. Co., No. 08-cv-1365-CW, 2010 WL 1687832, at *9 (N.D. Cal. Apr. 22, 2010).
                                  10
                                       Additionally, difficulties and risks in litigating weigh in favor of approving a class settlement.
                                  11
                                       Rodriguez v. West Publishing Corp., 563 F.3d 948, 966 (9th Cir. 2009); see also In re Syncor
                                  12
Northern District of California




                                       ERISA Litig., 516 F.3d 1095, 1101 (9th Cir. 2008) (noting that “there is a strong judicial policy
 United States District Court




                                  13
                                       that favors settlements, particularly where complex class action litigation is concerned”).
                                  14
                                       “Generally, unless the settlement is clearly inadequate, its acceptance and approval are preferable
                                  15
                                       to lengthy and expensive litigation with uncertain results.” Ching v. Siemens Indus., Inc., No. 11-
                                  16
                                       cv-04838-MEJ, 2014 WL 2926210, at *4 (N.D. Cal. June 27, 2014) (quotation omitted).
                                  17
                                              This case settled before the Court had an opportunity to consider the merits of the claims,
                                  18
                                       including before the Court ruled on Insperity’s motion for judgment on the pleadings. However,
                                  19
                                       continuing to litigate this case would have posed substantial risks for Plaintiff and generated
                                  20
                                       significant costs. For example, Plaintiff would have needed to continue discovery into the
                                  21
                                       relationship between the various entities named as Defendants and Defendants would have
                                  22
                                       continued to litigate whether they could be held liable for Classic’s alleged WARN Act violations.
                                  23
                                       See FA Mot. at 11–12. Eventually, Plaintiff would have needed to move for class certification and
                                  24
                                       summary judgment, as well as potentially proceed to trial, and Defendants might have moved for
                                  25
                                       summary judgment. This additional litigation would have, in the best-case scenario, been
                                  26
                                       expensive and time-consuming—and in the worst-case scenario, could have led to Plaintiff and the
                                  27
                                       class going home empty-handed. Accordingly, these factors support approving the settlement.
                                  28
                                                                                          7
                                                         b. Settlement Amount
                                   1
                                              The settlement amount also weighs in favor of approval. Defendants will make a non-
                                   2
                                       reversionary settlement payment of $3,000,000 and individual class members stand to recover an
                                   3
                                       average of nearly $2,000. See FA Mot. at 13. Given that WARN Act damages are limited to 60
                                   4
                                       days’ worth of back pay, this is a significant recovery for the class members, who, as class counsel
                                   5
                                       points out, earned approximately $10 to $30 per hour when they were employed by Classic. See
                                   6
                                       Fees Mot. at 8. As the Court previously noted, the settlement represents approximately 37.5% of
                                   7
                                       the Defendants’ maximum possible exposure. See Dkt. No. 119 at 12. In addition, because class
                                   8
                                       members are not required to submit claims and uncashed checks will be redistributed to class
                                   9
                                       members, settlement dollars will reach the class members in a timely and efficient manner.
                                  10
                                       Further, if less than $30,000 remains in the fund after the initial distribution, the residual will be
                                  11
                                       donated to Legal Aid at Work, which the Court finds to be an appropriate cy pres recipient. See
                                  12
Northern District of California




                                       Settlement ¶ III.M.2(h).3 Therefore, the settlement amount supports approval.
 United States District Court




                                  13
                                                         c.   Extent of Discovery Completed and Stage of Proceedings
                                  14
                                              This factor evaluates whether class counsel had sufficient information to make an informed
                                  15
                                       decision about the merits of the case. See In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 459
                                  16
                                       (9th Cir. 2000). Class counsel has engaged in significant discovery, including obtaining and
                                  17
                                       reviewing “thousands of pages of documents” relating to the structure of the various entities, the
                                  18
                                       sale of Classic’s California locations, and payroll records. See Mot. at 14. The Court finds that
                                  19

                                  20
                                       3
                                  21     The Ninth Circuit has noted that the cy pres doctrine may be employed in the context of a class
                                       action settlement to “put the unclaimed fund to its next best compensation use, e.g., for the
                                  22   aggregate, indirect, prospective benefit of the class.” Nachshin v. AOL, LLC, 663 F.3d 1034, 1038
                                       (9th Cir. 2011) (quotation omitted). However, a cy pres distribution also “poses many nascent
                                  23   dangers” because the choice of a cy pres beneficiary “may answer to the whims and self interests
                                       of the parties, their counsel, or the court” if selection “is not tethered to the nature of the lawsuit
                                  24   and the interests of the silent class members.” Id. at 1039. In light of these concerns, the Ninth
                                       Circuit requires that there be a “driving nexus between the plaintiff class and the cy pres
                                  25   beneficiaries”—in other words, the award must be guided by the objectives of the underlying
                                       statutes and the interests of the silent class, and must not benefit a group too remote from the class.
                                  26   See Dennis v. Kellogg Co., 697 F.3d 858, 865 (9th Cir. 2012) (internal quotation omitted). The
                                       Court finds that Legal Aid at Work meets the Dennis requirements because it shares the objective
                                  27   of the WARN Acts in ensuring employee rights and any distribution will benefit people making
                                       claims similar to those Plaintiff made. See Cifuentes v. CEVA Logistics U.S., Inc., No. 16-CV-
                                  28   01957-H-DHB, 2017 WL 2537247, at *5 (S.D. Cal. June 12, 2017) (approving Legal Aid at Work
                                       as cy pres recipient in wage and hour class action settlement).
                                                                                            8
                                   1   the parties have received, examined, and analyzed information, documents, and materials that

                                   2   sufficiently enabled them to assess the likelihood of success on the merits and the extent of the

                                   3   potential damages. Therefore, this factor weighs in favor of approval.

                                   4                    d. Experience and Views of Counsel
                                   5          The Court next considers the experience and views of counsel, and it finds that this factor

                                   6   also weighs in favor of approval. “[P]arties represented by competent counsel are better

                                   7   positioned than courts to produce a settlement that fairly reflects each party’s expected outcome in

                                   8   litigation.” Rodriguez, 563 F.3d at 967 (quotation omitted). Accordingly, “[t]he

                                   9   recommendations of plaintiffs’ counsel should be given a presumption of reasonableness.” In re

                                  10   Omnivision Techs., Inc., 559 F. Supp. 2d 1036, 1043 (N.D. Cal. 2008). The Court has previously

                                  11   evaluated class counsel’s qualifications and experience and concluded that counsel is qualified to

                                  12   represent the class’s interests in this action given their extensive experience litigating class actions.
Northern District of California
 United States District Court




                                  13   See Dkt. No. 119 at 8–9. The Court recognizes, however, that courts have diverged on the weight

                                  14   to assign counsel’s opinions. Compare Carter v. Anderson Merch., LP, 2010 WL 1946784, at *8

                                  15   (C.D. Cal. May 11, 2010) (“Counsel’s opinion is accorded considerable weight.”) with Chun-

                                  16   Hoon, 716 F. Supp. 2d at 852 (“[T]his court is reluctant to put much stock in counsel’s

                                  17   pronouncements. . . .”). This factor’s impact is therefore modest but favors approval.

                                  18                    e. Reaction of Class Members
                                  19          The reaction of class members supports final approval. “[T]he absence of a large number

                                  20   of objections to a proposed class action settlement raises a strong presumption that the terms of a

                                  21   proposed class settlement action are favorable to the class members.” Nat’l Rural Telecomms.

                                  22   Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 529 (C.D. Cal. 2004); In re Linkedin User Privacy

                                  23   Litig., 309 F.R.D. 573, 589 (N.D. Cal. 2015) (“A low number of opt-outs and objections in

                                  24   comparison to class size is typically a factor that supports settlement approval.”).

                                  25          Class notice advising each class member of the requirements regarding objections and

                                  26   exclusions was served in accordance with the methods approved by the Court. Of the 1,039 class

                                  27   members, only one opted out and none submitted an objection. See FA Mot. at 15. Further, at the

                                  28   May 9 final fairness hearing, no putative class member voiced an objection. The Court finds that
                                                                                          9
                                   1   the nearly unanimous positive reception of the settlement by class members favors approval. Cf.

                                   2   Churchill Village LLC v. Gen. Elec., 361 F.3d 566, 577 (9th Cir. 2004) (affirming settlement

                                   3   where 45 of approximately 90,000 class members objected).

                                   4                                               *    *       *

                                   5          After considering and weighing all of the above factors, the Court finds that the settlement

                                   6   agreement is fair, adequate, and reasonable, and that the settlement class members received

                                   7   adequate notice. Accordingly, Plaintiff’s motion for final approval of class action settlement is

                                   8   GRANTED.

                                   9   III.   MOTION FOR ATTORNEYS’ FEES AND COSTS
                                  10          In its second unopposed motion, class counsel asks the Court to approve an award of

                                  11   $900,000 in attorneys’ fees and $9,894 in costs. See Fees Mot. at 1.

                                  12          A.    Attorneys’ Fees
Northern District of California
 United States District Court




                                  13          “In a certified class action, the court may award reasonable attorney’s fees and nontaxable

                                  14   costs that are authorized by law or by the parties’ agreement.” Fed. R. Civ. P. 23(h). The Court

                                  15   has discretion in a common fund case to choose either (1) the lodestar method or (2) the

                                  16   percentage-of-the-fund when calculating reasonable attorneys’ fees. Vizcaino v. Microsoft Corp.,

                                  17   290 F.3d 1043, 1047 (9th Cir. 2002).

                                  18          Under the percentage-of-recovery method, twenty-five percent of a common fund is the

                                  19   benchmark for attorneys’ fees awards. See, e.g., In re Bluetooth Headset Prods. Liab. Litig., 654

                                  20   F.3d 935, 942 (9th Cir. 2011) (“[C]ourts typically calculate 25% of the fund as the ‘benchmark’

                                  21   for a reasonable fee award, providing adequate explanation in the record of any ‘special

                                  22   circumstances’ justifying a departure.”).

                                  23          Under the lodestar method, a “lodestar figure is calculated by multiplying the number of

                                  24   hours the prevailing party reasonably expended on the litigation (as supported by adequate

                                  25   documentation) by a reasonable hourly rate for the region and for the experience of the lawyer.”

                                  26   Id. at 941 (citing Staton v. Boeing Co., 327 F.3d 938, 965 (9th Cir. 2003)). “[T]he established

                                  27   standard when determining a reasonable hourly rate is the rate prevailing in the community for

                                  28   similar work performed by attorneys of comparable skill, experience, and reputation.” Camacho
                                                                                        10
                                   1   v. Bridgeport Fin., Inc., 523 F.3d 973, 979 (9th Cir. 2008) (quotation omitted). Generally, “the

                                   2   relevant community is the forum in which the district court sits.” Id. (citing Barjon v. Dalton, 132

                                   3   F.3d 496, 500 (9th Cir. 1997)). Typically, “affidavits of the plaintiffs’ attorney and other

                                   4   attorneys regarding prevailing fees in the community, and rate determinations in other cases . . .

                                   5   are satisfactory evidence of the prevailing market rate.” United Steelworkers of Am. v. Phelps

                                   6   Dodge Corp., 896 F.2d 403, 407 (9th Cir. 1990). “In addition to affidavits from the fee applicant,

                                   7   other evidence of prevailing market rates may include affidavits from other area attorneys or

                                   8   examples of rates awarded to counsel in previous cases.” Schuchardt v. Law Office of Rory W.

                                   9   Clark, 314 F.R.D. 673, 687 (N.D. Cal. 2016).

                                  10          Although “the choice between lodestar and percentage calculation depends on the

                                  11   circumstances, . . . either method may . . . have its place in determining what would be reasonable

                                  12   compensation for creating a common fund.” Six (6) Mexican Workers v. Ariz. Citrus Growers,
Northern District of California
 United States District Court




                                  13   904 F.2d 1301, 1311 (9th Cir. 1990) (quotation omitted). To guard against an unreasonable result,

                                  14   the Ninth Circuit has encouraged district courts to cross-check any calculations done in one

                                  15   method against those of another method. Vizcaino, 290 F.3d at 1050–51. Whether the Court

                                  16   awards the benchmark amount or some other rate, the award must be supported “by findings that

                                  17   take into account all of the circumstances of the case.” Id. at 1048.

                                  18          Class counsel seek fees equal to 30% of the settlement fund, which amounts to $900,000.

                                  19   See Fees Mot. at 10. Counsel represent that they have “devoted more than 1,405 hours to this

                                  20   litigation” at billing rates from $280 per hour for litigation assistants to $485 per hour for

                                  21   associates to $980 per hour for partners. See Fees Mot. at 13; Dkt. No. 127 ¶ 41; Dkt. No. 128 ¶

                                  22   24. Counsel thus calculates their lodestar—not including time spent on this fees motion or the

                                  23   motion for final approval—to be $915,353. See Fees Mot. at 12–13. At the motion hearing,

                                  24   counsel estimated that their lodestar had increased to $960,000 and would continue to increase

                                  25   until funds were distributed to class members.

                                  26          The Court finds the request for $900,000 in attorneys’ fees to be reasonable. Counsel

                                  27   achieved a real benefit for the class members, who stand to receive an average of nearly $2,000

                                  28   apiece. Counsel attained this result only after engaging in third-party discovery and fairly
                                                                                         11
                                   1   complex motion practice, including defeating the Apollo Defendants’ motion to dismiss in which

                                   2   they argued that they could not be held liable as parent companies. Though the request for fees

                                   3   equal to 30% of the settlement fund is higher than the 25% benchmark, it is well within the

                                   4   ordinary range of fees approved by courts in this district. See, e.g., Bower v. Cycle Gear, Inc, No.

                                   5   14-CV-02712-HSG, 2016 WL 4439875, at *7 (N.D. Cal. Aug. 23, 2016) (approving fee award

                                   6   equal to 30% of settlement fund, resulting in a 1.37 lodestar multiplier). The Court also finds it

                                   7   noteworthy that the requested fees are lower than the lodestar, resulting in a lodestar multiplier of

                                   8   approximately 0.98. Given the circumstances of this case, the Court finds the fee request

                                   9   reasonable under both the percentage of recovery and lodestar methods, and GRANTS the request

                                  10   for $900,000 in attorneys’ fees.

                                  11          B.    Costs
                                  12          Class counsel are also entitled to recover “those out-of-pocket expenses that would
Northern District of California
 United States District Court




                                  13   normally be charged to a fee paying client.” Harris v. Marhoefer, 24 F.3d 16, 19 (9th Cir. 1994)

                                  14   (quotation omitted). Class counsel seek reimbursement from the settlement fund for $9,894 in

                                  15   litigation costs and expenses. See Fees Mot. at 15. These costs include filing fees, copying costs,

                                  16   postage, legal research, couriers, service of process, and other costs that would normally be

                                  17   charged to a paying client. See id.; Dkt. No. 128-1 Ex. G; Dkt. No. 127 ¶¶ 57, 58. Defendants do

                                  18   not oppose this request and no class members have objected. The Court finds the amount

                                  19   requested by class counsel reasonably incurred and GRANTS in full the motion for costs in the

                                  20   amount of $9,894.

                                  21   IV.    MOTION FOR CLASS REPRESENTATIVE SERVICE AWARD
                                  22          Finally, in its third unopposed motion, class counsel asks the Court to grant a service

                                  23   award in the amount of $15,000 to the named Plaintiff, David McDonald. See SA Mot. at 1.

                                  24          “[N]amed plaintiffs . . . are eligible for reasonable incentive payments.” Staton, 327 F.3d

                                  25   at 977; Rodriguez, 563 F.3d at 958 (“Incentive awards are fairly typical in class action cases.”).

                                  26   They are designed to “compensate class representatives for work done on behalf of the class, to

                                  27   make up for financial or reputational risk undertaken in bringing the action, and, sometimes, to

                                  28   recognize their willingness to act as a private attorney general.” Rodriguez, 563 F.3d at 958–59.
                                                                                         12
                                   1   Nevertheless, the Ninth Circuit has cautioned that “district courts must be vigilant in scrutinizing

                                   2   all incentive awards to determine whether they destroy the adequacy of the class representatives.”

                                   3   Radcliffe v. Experian Info. Solutions, Inc., 715 F.3d 1157, 1164 (9th Cir. 2013). This vigilance is

                                   4   particularly important where “the proposed service fees greatly exceed the payments to absent

                                   5   class members.” Id. at 1165 (quotation omitted). The district court must evaluate an incentive

                                   6   award by analyzing “relevant factors including the actions the plaintiff has taken to protect the

                                   7   interests of the class, the degree to which the class has benefitted from those actions, the amount

                                   8   of time and effort the plaintiff expended in pursuing the litigation and reasonable fears of

                                   9   workplace retaliation.” Staton, 327 F.3d at 977 (internal quotation and alterations omitted).

                                  10   Courts in this district have recognized that a $5,000 service award “is presumptively reasonable.”

                                  11   Smith v. Am. Greetings Corp., No. 14-CV-02577-JST, 2016 WL 362395, at *10 (N.D. Cal. Jan.

                                  12   29, 2016) (citing Harris v. Vector Marketing Corp., No. C-08-5198 EMC, 2012 WL 381202, at *7
Northern District of California
 United States District Court




                                  13   (N.D. Cal. Feb. 6, 2012)).

                                  14          McDonald submitted a declaration detailing his efforts in this litigation, which he estimates

                                  15   totaled to 43.5 hours. See Dkt. No. 130-2 ¶ 8. McDonald explained that he “sought out potential

                                  16   attorneys,” worked with counsel prior to the filing of the lawsuit, searched for documents,

                                  17   conferred with his fellow terminated co-workers, coordinated with class counsel, and attended the

                                  18   magistrate judge settlement conference. See id. McDonald also expressed that he was

                                  19   “concern[ed]” that filing this lawsuit would “put [his] future employment at risk.” See id. ¶ 10.

                                  20          Considering all of the circumstances of this case and McDonald’s involvement, the Court

                                  21   concludes that a $15,000 incentive award is outsized but that a service award of twice the

                                  22   presumption is fair and reasonable. McDonald was actively involved in the successful prosecution

                                  23   of this lawsuit and thus the presumptive award does not adequately compensate him for his efforts

                                  24   or reputational risk incurred. However, the requested service award is approximately 7.5 times the

                                  25   recovery of an average class member and is disproportionate to the number of hours McDonald

                                  26   put into this lawsuit. Accordingly, the Court GRANTS IN PART Plaintiff’s motion for a class

                                  27   representative incentive payment and awards McDonald $10,000.

                                  28
                                                                                        13
                                        V.    CONCLUSION
                                   1
                                              For the foregoing reasons, the Court orders that:
                                   2
                                                  1. Plaintiff’s motion for final approval of class action settlement is GRANTED.
                                   3
                                                  2. Plaintiff’s motion for an award of attorneys’ fees and costs is GRANTED. Class
                                   4
                                                     counsel shall be awarded $900,000.00 in attorneys’ fees and $9,894 in costs from
                                   5
                                                     the settlement fund.
                                   6
                                                  3. Plaintiff’s motion for a class representative service award is GRANTED IN PART
                                   7
                                                     and the Court awards McDonald $10,000.00.
                                   8
                                              The parties and settlement administrator are directed to implement this order and the
                                   9
                                       settlement agreement in accordance with the terms of the settlement agreement.
                                  10
                                              IT IS SO ORDERED.
                                  11
                                       Dated: 5/13/2019
                                  12
Northern District of California




                                                                                       ______________________________________
 United States District Court




                                  13                                                   HAYWOOD S. GILLIAM, JR.
                                                                                       United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       14
